 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1301 
In the House of Representatives, U. S.,

May 5, 2010
 
RESOLUTION 
Supporting the goals and ideals of National Train Day. 
 
 
Whereas in 1830, the Nation’s first passenger and freight railroad, the Baltimore & Ohio, revolutionized transportation in the United States; 
Whereas on May 10, 1869, in Promontory Summit, Utah, the golden spike was driven into the final tie that joined 1,776 miles of the Central Pacific and Union Pacific railways, transforming America by creating the Nation’s first transcontinental railroad; 
Whereas by 1910, trains carried 95 percent of all intercity transportation; 
Whereas after 1920, rail passenger revenues declined due to the rise of the automobile; 
Whereas in the 1930s, railroads reignited popular imagination with service improvements and new, diesel-powered streamliners; 
Whereas on May 26, 1934, the Pioneer Zephyr set a speed record for travel between Denver and Chicago when it made a 1,015-mile, non-stop Dawn-to-Dusk run in 13 hours and 5 minutes at an average speed of 77 miles per hour and, during one section of the run, reached a speed of 112.5 miles per hour, just short of the then United States land speed record of 115 miles per hour; 
Whereas on January 22, 1935, the 400, later named the Twin Cities 400, traveled 400 miles between Chicago and St. Paul in 400 minutes; 
Whereas at its inception in 1935, Time magazine dubbed the 400, the fastest train scheduled on the American continent, fastest in all the world on a stretch over 200 miles; 
Whereas the resurgence in passenger railroading was short-lived, as the continuing rise of the automobile, the devastating economic impact of two World Wars, the creation of the Interstate Highway System, the increasing availability, comfort, and convenience of air travel, increasing train fares and decreasing service, and a number of railroad bankruptcies, mergers, and acquisitions took their toll on passenger rail service in the United States; 
Whereas by 1965, only 10,000 rail passenger cars were in operation, 85 percent fewer than in 1929, and passenger rail service was provided on only 75,000 miles of track; 
Whereas in 1970, Congress saved passenger rail service in the United States by creating the National Railroad Passenger Corporation, known as Amtrak; 
Whereas since 1970, the Federal Government has invested nearly $1,300,000,000,000 in our Nation’s highways, more than $484,000,000,000 in aviation, and $67,000,000,000 in passenger rail; 
Whereas with the enactment of the Passenger Rail Investment and Improvement Act of 2008 (Public Law 110–432) in the 110th Congress and the American Recovery and Reinvestment Act of 2009 (Public Law 111–5) in this Congress, Congress charted a new course for Amtrak and for the development of high-speed and intercity passenger rail in the United States; 
Whereas the Recovery Act provided $8,000,000,000 in grants to States for the development of high-speed and intercity passenger rail and $1,300,000,000 for Amtrak for capital, safety, and security improvements; 
Whereas the Transportation, Housing and Urban Development, and Related Agencies Appropriations Act, 2010, provided an additional $2,500,000,000 to States for investment in high-speed and intercity passenger rail and more than $1,500,000,000 to Amtrak for capital and operating expenses; 
Whereas the Federal Railroad Administration received 259 applications totaling $57,000,000,000 for the $8,000,000,000 in funds available under the Recovery Act; 
Whereas in January, the President announced the recipients of the $8,000,000,000 in Recovery Act funds for development of high-speed and intercity passenger rail service in 13 corridors spanning 31 States; 
Whereas Amtrak has selected projects in 44 States to invest its $1,300,000,000 in Recovery Act funds; 
Whereas these and continued investments in developing a national high-speed and intercity passenger rail system will revitalize passenger rail service in the United States, help develop a domestic manufacturing base for high-speed and intercity passenger rail, and create good jobs in the United States; 
Whereas Amtrak ridership grew every year from 1998 to 2008 and the railroad carried 27,200,000 passengers in 2009, making it the second-best year in the company’s history; and 
Whereas Amtrak has designated May 8, 2010, as National Train Day to celebrate America’s love for trains: Now, therefore, be it 
 
That the House of Representatives— 
(1)recognizes the important contributions that trains and Amtrak make to the national transportation system; 
(2)supports the goals and ideals of National Train Day as designated by Amtrak; and 
(3)urges the people of the United States to recognize such a day as an opportunity to celebrate passenger rail and learn more about trains.  
 
Lorraine C. Miller,Clerk.
